d   .    l\,.
"                                                                                                                                      .              10
    AO 24SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case.(Modified)                                                                 Pagelofl   1-\

                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses C0111mitted On or After Noven1ber 1, 1987)
                                            v.

                      Norma Carolina Acevedo-Mora                               CaseNumber: 3:19-mj-21455

                                                                                Lupe C Rodriguez
                                                                                Defendant's Attorney


    REGISTRATION NO. 84321298
    THE DEFENDANT:
     ~ pleaded guilty to count( s) 1 of Complaint~~~----'-~~~~~~~~~~~~~~~~~~~~~~~~-


        D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                Nature of Offense                                                            Count Number(s)
        8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                  1
         D The defendant has been found not guilty on count(s)               ~~~~~~~~~~~~~~~~~~~




        D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                 dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                    ?J'. TIME SERVED
         IZl    Assessment: $10 WAIVED lg] Fine: WAIVED
         IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the    defendant's possession at the time of arrest upon their deportation or removal.
         D      Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name,. residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment ar.e fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 28, 2019
                                                                              Date of Imposition of Sentence
                                                                                        ")

        Received        /~:             -              FILED                     //;fr
                     DUSM

                                                        MAR 2 8 2019
                                              CLERK, U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
        Clerk's Office Cop                  BY                      DEPUTY                                                     3:19-mj-21455
